            Case 1:21-cv-02960-LTS Document 6 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JAMES SWINT,

                                Plaintiff,

                    -against-                                    21-CV-2960 (LTS)

ROBERT S. MUELLER, III; FALLOUT 76;                             CIVIL JUDGMENT
JOHN W. DEAN, III; HURRICANE SANDY;
NEW YORK TIMES,

                                Defendants.

         Pursuant to the order issued June 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 14, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
